DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-33 are pending in this Office Action.
Claims 1-33 are new.

Claim Objections
Claims 16 and 20 are objected to because of the following informalities:  
Claim 16 recites the term “analyis” and should be corrected to recite “analysis” or similar.
Claim 20 recites the claim term “a wireless station in the second wireless network” twice and the second recitation should be corrected to recite “the wireless station in the second wireless network” or similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 22-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over MIAO et al. (US 2017/0048773 A1) in view of Nayak et al. (US 2015/0245309 A1).

In regards to claim 1, Miao teaches a method comprising:
accessing first subscriber identity information assigned to user equipment, the first subscriber identity information providing the user equipment access to a first wireless network in a network environment (see paragraph [0032], “In some embodiments, the multi-mode UE can connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM”);
accessing second subscriber identity information assigned to the user equipment, the second subscriber identity information providing the user equipment access to a second wireless network in the network environment (see paragraph [0032], “In some embodiments, the multi-mode UE can connect with a first wireless network using information (e.g., authorization certificates) associated with a first SIM and with a second wireless network using information associated with a second SIM”); and 
via analysis of configuration settings in the second subscriber identity information, detecting that the second network is assigned to support non-voice wireless communications between the user equipment and a remote network (non-voice wireless communication is interpreted as data communications per applicant’s published paragraph [0079] for example, and [Miao] discloses based on subscriber identity information or Rat type second wireless network can be for data services and/or packet-switched services which can be used for data communications, see paragraph [0032], “The multi-mode UE can be configured to prefer connections to particular wireless networks based on subscriber identity information, based on wireless network type (e.g., home vs. roaming), based on services provided via the wireless network, based on radio access technology, based on access network conditions (e.g., signal strength and/or signal quality), and/or based on user preferences.  In some embodiments, the multi-mode UE can connect to a first wireless network for voice services and/or for circuit-switched services and to a second wireless network for data services and/or for packet-switched services”).
Although Miao teaches via analysis of the second subscriber identity information, detecting that the second network is assigned to support non-voice wireless communications between the user equipment and a remote network as shown above, Miao does not specifically disclose the detecting via analysis of configuration settings.
Nayak teaches via analysis of configuration settings, detecting that the network is assigned to support non-voice wireless communications between the user equipment and a remote network (non-voice wireless communication is interpreted as data communications per applicant’s published paragraph [0079] for example which relates to [Maio] “data services and/or for packet-switched services” per citations above, and see [Nayak] teaches identifying types of communication services associated with SIM via static preconfigured capabilities including supporting PS services which can be used for data communications in paragraph [0082], “In block 402, the wireless device processor may identify the communication services or types of communication services that the modem stack associated with the SIM may be capable of supporting. For example, the wireless device processor may identify a capability to support CS services, to support PS services, to support both CS and PS services, etc. Such capabilities may be preconfigured by a service provider associated with the SIM, and therefore may be static”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Miao which teaches via analysis of the second subscriber identity information, detecting that the second network is assigned to support non-voice wireless communications between the user equipment and a remote network to further include analysis of configuration settings with regards to detecting such as taught by Nayak in order to “the embodiments provide methods of quantifying various dynamically and statically determined factors associated with each SIM, inputting these factors into an equation to calculate an overall priority-based ranking corresponding to each SIM, and identifying a registration order based on ascending numerical priority. In this manner, the various embodiments may minimize the registration delay for time critical services, and improve total registration time across all SIMs of the multi-SIM device, thereby providing improved user experience and modem performance” (see paragraph [0041]).

In regards to claim 2, the modified Miao teaches the method as in claim 1, wherein the first wireless network is assigned to support voice communications between the user equipment and the remote network (see paragraph [0032], “In some embodiments, the multi-mode UE can connect to a first wireless network for voice services and/or for circuit-switched services and to a second wireless network for data services and/or for packet-switched services”), the method further comprising:
establishing a first wireless communication link with the first wireless network that supports the voice communications prior to establishing a second wireless communication link supporting the non-voice wireless communications (See claim 1 and [Nayak] where SIMs are granted access in order of priority based ranking based on factors including service capability in paragraph [0071], where the service capability includes types of services that relate to first SIM (voice CS and/or non-voice PS) or second SIM (non-voice PS) per [Nayak] paragraph [0082] cited in claim 1; see [Nayak] paragraph [0071], “Specifically, upon exiting the radio-off condition, the wireless device processor may calculate an overall priority-based ranking for each SIM, after which the SIMs may be granted use of the radio resource to register in a network in order of the rankings. Calculating the overall priority-based ranking for each SIM may be performed by inputting values of various statically and dynamically determined factors into an equation. Such factors may include a service capability factor…”).

In regards to claim 3, the modified Miao teaches the method as in claim 1 further comprising:
in accordance with the first subscriber identity information, establishing a first wireless communication link between the user equipment and the first wireless network, the established first wireless communication link supporting voice communications associated with the user equipment (see claim 1 and paragraph [0032], “In some embodiments, the multi-mode UE can connect to a first wireless network for voice services and/or for circuit-switched services and to a second wireless network for data services and/or for packet-switched services”); and
communicating non-voice data over the established first wireless communication link in accordance with the first subscriber identity information in response to detecting that the second wireless network is unavailable (UE prefers first CS or 2G/3G RAT when second PS or LTE RAT is not available, see paragraph [0031], “In some scenarios, a multi-mode UE can be configured to prefer attachment to LTE or LTE-A networks offering faster data rate throughput, as compared to legacy 2G/3G wireless networks that offer lower data rate throughputs. In some embodiments, a 4G compliant UE may be configured to fall back to a legacy 2G/3G wireless network, e.g., an Evolved High Speed Packet Access (HSPA+) network or a Code Division Multiple Access (CDMA) 2000 Evolution-Data Only (EV-DO) network, when LTE and LTE-A networks are otherwise unavailable and/or are unable to provide particular services, such as circuit-switched voice connections”).

In regards to claim 4, the modified Miao teaches the method as in claim 3 further comprising:
in response to detecting availability of the second wireless network at a current location where the user equipment resides, establishing a second wireless communication link extending between the user equipment and the second wireless network (UE prefers second PS or LTE RAT when available, see paragraph [0031], “In some scenarios, a multi-mode UE can be configured to prefer attachment to LTE or LTE-A networks offering faster data rate throughput, as compared to legacy 2G/3G wireless networks that offer lower data rate throughputs. In some embodiments, a 4G compliant UE may be configured to fall back to a legacy 2G/3G wireless network, e.g., an Evolved High Speed Packet Access (HSPA+) network or a Code Division Multiple Access (CDMA) 2000 Evolution-Data Only (EV-DO) network, when LTE and LTE-A networks are otherwise unavailable and/or are unable to provide particular services, such as circuit-switched voice connections”; and for detecting based on location see paragraph [0080], “The association and/or preference for particular subscriptions can thus also be based on a geographic location of the DSDx wireless communication device”); and
communicating the non-voice data over the established second wireless communication link (see paragraph [0032], “In some embodiments, the multi-mode UE can connect to a first wireless network for voice services and/or for circuit-switched services and to a second wireless network for data services and/or for packet-switched services”).

In regards to claim 5, the modified Miao teaches the method as in claim 1 further comprising:
based on analysis of both the first subscriber identity information and the second subscriber identity information, verifying that the first subscriber identity information supports voice communications between the user equipment and the first wireless network prior to establishing a wireless communication link between the user equipment and the second wireless network that (See claim 1 and [Nayak] where SIMs are granted access in order of priority based ranking based on factors including service capability in paragraph [0071], where the service capability includes types of services that relate to first SIM (voice CS and/or non-voice PS) or second SIM (non-voice PS) per [Nayak] paragraph [0082] cited in claim 1; see [Nayak] paragraph [0071], “Specifically, upon exiting the radio-off condition, the wireless device processor may calculate an overall priority-based ranking for each SIM, after which the SIMs may be granted use of the radio resource to register in a network in order of the rankings. Calculating the overall priority-based ranking for each SIM may be performed by inputting values of various statically and dynamically determined factors into an equation. Such factors may include a service capability factor…”).

In regards to claim 6, the modified Miao teaches the method as in claim 1 further comprising:
at the user equipment, switching between: i) receiving first communications at a modem device from the first wireless network, and ii) receiving second communications at the modem device from the second wireless network (see claim 1 and for switching see paragraph [0035], “The portion of radio frequency wireless circuitry of the wireless communication device can be reconfigured back and forth between the first wireless network and the second wireless network to maintain a connection with the first wireless network, e.g., a voice connection, a data connection, and/or a signaling connection, while also receiving from the second wireless network limited information that can be provided to a user of the wireless communication device”; and for modem device see paragraph [0037], “The at least one baseband processor is configured to establish connections with one or more wireless networks, such as using a first wireless cellular protocol software stack for a first subscriber identity associated with a first SIM/eSIM to communicate with a first wireless network and a second wireless cellular protocol software stack for a second subscriber identity associated with a second SIM/eSIM to communicate with a second wireless network”).

In regards to claim 7, the modified Miao teaches the method as in claim 6, wherein the user equipment processes the first communications to determine whether a remote device is attempting to establish a voice call with the user equipment; and wherein the second communications are non-voice data communications retrieved by the user equipment (switches between receiving a data connection on first network and receiving limited information from the second network including an indication of an originator of a mobile terminated connection request (interpreted as attempting to establish a voice call), see paragraph [0035], “The wireless communication device, while connected to a first wireless network for a first subscriber identity, can receive signaling messages, such as paging messages or paging indications, from a second wireless network for a second subscriber identity... The portion of radio frequency wireless circuitry of the wireless communication device can be reconfigured back and forth between the first wireless network and the second wireless network to maintain a connection with the first wireless network, e.g., a voice connection, a data connection, and/or a signaling connection, while also receiving from the second wireless network limited information that can be provided to a user of the wireless communication device. Representative information that can be received from the second wireless network includes an indication of an originator of a mobile terminated connection request and short message service data”).

In regards to claim 8, the modified Miao teaches the method as in claim 7 further comprising:
in response to detecting occurrence of the remote device attempting to establish the voice call with the user equipment, and acceptance of the voice call by a user of the user equipment, controlling operation of the modem to support communications between the user equipment and the remote (see claim 7 for indication of an originator of a mobile terminated connection request (interpreted as attempting to establish a voice call) and see paragraph [0073], “During a circuit-switched fallback (CSFB) procedure, a wireless cellular protocol software stack can suspend communication with an LTE wireless network in order to listen for pages and/or respond to a paging indication to receive a mobile terminated call or to initiate a mobile originated call via a legacy wireless network”… “When the wireless cellular protocol software stack operating on the 4G LTE/LTE-A wireless network executes a CSFB procedure (e.g., to initiate or to receive a circuit-switched voice connection via a 2G or 3G legacy wireless network)”).

In regards to claim 9, the modified Miao teaches the method as in claim 1 further comprising:
switching from receiving the non-voice wireless communications from the first wireless network and the second wireless network depending on availability of the second wireless network (UE prefers second PS or LTE RAT when available, see paragraph [0031], “In some scenarios, a multi-mode UE can be configured to prefer attachment to LTE or LTE-A networks offering faster data rate throughput, as compared to legacy 2G/3G wireless networks that offer lower data rate throughputs. In some embodiments, a 4G compliant UE may be configured to fall back to a legacy 2G/3G wireless network, e.g., an Evolved High Speed Packet Access (HSPA+) network or a Code Division Multiple Access (CDMA) 2000 Evolution-Data Only (EV-DO) network, when LTE and LTE-A networks are otherwise unavailable and/or are unable to provide particular services, such as circuit-switched voice connections”), the second wireless network being a default network assigned a higher priority than the first wireless network over which to receive the non-voice wireless communications (see above where UE prefers second PS or LTE RAT when available, and for priority see paragraph [0036], “The wireless communication device can prioritize the wireless networks with which to attempt to establish a data connection based on one or more of: a wireless radio access technology (RAT) used by the one or more wireless networks (e.g., a later generation 4G LTE RAT can be preferred over an earlier generation legacy 2G/3G RAT, or, alternatively and/or in addition, a wireless local area network (WLAN) can be preferred over a cellular wireless network).

In regards to claim 10, the modified Miao teaches the method as in claim 1 further comprising:
maintaining a second communication link between the user equipment and the second wireless network as being active (paragraph [0037], “The wireless communication device can maintain an active connection with one wireless network, while also receiving page messages, paging indications, broadcast messages, and/or reference signals from another wireless network) while the user equipment receives voice communications and the non-voice wireless communications over a first communication link from the first wireless network; and switching to receiving the non-voice communications from the second wireless network in response to termination of receiving the voice communications from the first wireless network (UE prefers second PS or LTE RAT unless there is a circuit-switched voice connections where it falls back to 2G/3G network, see paragraph [0031], “In some scenarios, a multi-mode UE can be configured to prefer attachment to LTE or LTE-A networks offering faster data rate throughput, as compared to legacy 2G/3G wireless networks that offer lower data rate throughputs. In some embodiments, a 4G compliant UE may be configured to fall back to a legacy 2G/3G wireless network, e.g., an Evolved High Speed Packet Access (HSPA+) network or a Code Division Multiple Access (CDMA) 2000 Evolution-Data Only (EV-DO) network, when LTE and LTE-A networks are otherwise unavailable and/or are unable to provide particular services, such as circuit-switched voice connections”).

In regards to claim 11, the modified Miao teaches the method as in claim 1 further comprising:
(see claim 1 and for using a particular subscription based on location see paragraph [0080], “The association and/or preference for particular subscriptions can thus also be based on a geographic location of the DSDx wireless communication device”).

In regards to claim 12, the modified Miao teaches the method as in claim 1, wherein the configuration settings of the second subscriber identity information include a carrier profile of a corresponding service provider providing wireless connectivity via the second wireless network (see service profile in paragraph [0036], “The wireless communication device can prioritize the wireless networks with which to attempt to establish a data connection based on one or more of: a wireless radio access technology (RAT) used by the one or more wireless networks (e.g., a later generation 4G LTE RAT can be preferred over an earlier generation legacy 2G/3G RAT, or, alternatively and/or in addition, a wireless local area network (WLAN) can be preferred over a cellular wireless network), a specific ordering of the SIMs/eSIMs, a preference for particular wireless network capabilities (e.g., higher data rates can be preferred over lower data rates), a measurable characteristic of the wireless networks (e.g., signal strength/quality), and service profiles (e.g., home networks can be preferred over roaming networks).).

In regards to claim 13, the modified Miao teaches the method as in claim 1, wherein the first subscriber identity information is stored in a first SIM (Subscriber Identity Module) device inserted into a first slot of the user equipment, the first subscriber identity information access from the first SIM device; and wherein the second subscriber identity information is stored in a second SIM (Subscriber Identity (see claim 1 for subscriber identity information and also paragraph [0032], “In some embodiments, subscriber identities are embodied as part of one or more subscriber identity modules (SIMs) installed on and/or associated with one or more removable universal integrated circuit cards (UICCs) or as part of one or more electronic SIMs (eSIMs) on one or more embedded UICCs (eUICCs)”; and for inserting SIMs see paragraph [0048], “The dual SIM wireless communication device 502 illustrated in FIG. 5A includes two removable UICCs 504A/B, which can be inserted and removed from the dual SIM wireless communication device 502 together or independently”).

In regards to claim 14, the modified Miao teaches the method as in claim 13, wherein the configuration settings indicating assignment of supporting the non-voice wireless communications are preprogrammed in the second SIM device prior to the second SIM device being inserted into the second slot of the user equipment (see claims 1, 13 and [Nayak] discloses preconfigured static information relating to supporting PS services with regards to SIM in paragraph [0082], “In block 402, the wireless device processor may identify the communication services or types of communication services that the modem stack associated with the SIM may be capable of supporting. For example, the wireless device processor may identify a capability to support CS services, to support PS services, to support both CS and PS services, etc. Such capabilities may be preconfigured by a service provider associated with the SIM, and therefore may be static”).

In regards to claim 15, the modified Miao teaches the method as in claim 14, wherein an operating system of the user equipment is operable to access the pre-programmed configuration settings of the second subscriber identity information (see claim 14 [Nayak] as cited above and for operating system see paragraphs [0053, 0083]) as an alternative to a user of the user equipment providing input specifying which of the first SIM device and the second SIM device present in the user equipment is to provide wireless service for the nonvoice data communications (See claim 1, 14 and [Nayak] describes user designation as undesirable in paragraph [0004], “In a conventional DSDS device, the order in which the SIMs may register on their selected networks may be predetermined, such as based on a user's designation of a primary SIM, a default priority setting, etc. However, in some scenarios the conventional predetermined registration order may be undesirable”; and alternatively discloses “dynamically calculating an overall priority-based ranking associated with each of the first and second SIMs” in paragraph [0005] which includes the subscriber identity information per claim 1).

In regards to claim 22, it is rejected for the same reasoning as claim 1 as they are analogous in scope except for the additional limitations of: a system comprising: a first SIM (Subscriber Identity Module) device; a second SIM device; user equipment in which the first SIM device and the second SIM device ae installed, the user equipment operable to perform the method (See claim 1 and [Miao] Fig. 5A showing 2 SIMS installed on a Dual SIM wireless device 502, and see [Miao] paragraph [0032], “In some embodiments, subscriber identities are embodied as part of one or more subscriber identity modules (SIMs) installed on and/or associated with one or more removable universal integrated circuit cards (UICCs) or as part of one or more electronic SIMs (eSIMs) on one or more embedded UICCs (eUICCs)”

In regards to claim 33, it is rejected for the same reasoning as claim 1 as they are analogous in scope except for the additional limitations of a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause (See claim 1 and [Miao] paragraph [0047] for specific hardware arrangement).

Claims 23-31 are rejected for the same reasoning as claims 2-3, 14-15 and 5-9 respectively as they are analogous in scope.

Claims 16-21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over MIAO et al. in view of Nayak et al., and further in view of Lee et al. (US 2014/0043966 A1).

In regards to claim 16, the modified Miao teaches the method as in claim 1 further comprising:
based on analyis of the first subscriber identity information and the second subscriber identity information: i) designating the first wireless network as a default to support voice wireless communications, and ii) designating the second wireless network as a default to support the non-voice wireless communications (see claim 1 and paragraph [0032], “In some embodiments, the multi-mode UE can connect to a first wireless network for voice services and/or for circuit-switched services and to a second wireless network for data services and/or for packet-switched services”).
Miao does not disclose the second wireless network providing multiple regions of wireless coverage to support the non-voice wireless communications within a single region of wireless coverage provided by the first wireless network.
Lee teaches a similar dual network system wherein the second wireless network providing multiple regions of wireless coverage to support the non-voice wireless communications within a single region of wireless coverage provided by the first wireless network (see [Lee] Fig. 1 where there are a plurality of APs #30 within the coverage of the advanced base station ABS #20; and see paragraph [0035], “An advanced base station (ABS) 20 of the primary system 110 is a fixed station which communicates with an advanced mobile station (AMS) 10, and can also be called as another terminology, such as an evolved-NodeB (eNB) or the like” and paragraph [0036], “The secondary system 120 is a communication system having a smaller coverage, such as a wireless local area network (WLAN)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Miao which teaches first and second wireless networks to further include wherein the second wireless network providing multiple regions of wireless coverage within a single region of wireless coverage provided by the first wireless network such as taught by Lee in order that “A multi-radio access technology (RAT) network is a wireless communication environment in which two or more heterogeneous networks exist and a mobile station can perform communication by accessing the two or more heterogeneous networks” (see paragraph [0004]) and “The multi-RAT increases a peak throughput, and enables off-loading between heterogeneous networks” (see paragraph [0007]).

In regards to claim 17, the modified Miao teaches the method as in claim 1.
Miao does not disclose further comprising: communicating from the user equipment to a wireless station in the first wireless network to determine availability of a wireless station in the second wireless network that supports the non-voice wireless communications.
Lee teaches communicating from the user equipment to a wireless station in the first wireless network to determine availability of a wireless station in the second wireless network that supports the non-voice wireless communications (wireless station in first network is interpreted as a base station and wireless station in second network is interpreted as an access point, and see [Lee] paragraph [0097], “If it is determined that the AMS needs to transmit and receive data via the secondary system such as the WLAN, the ABS instructs multi-RAT system scanning of the AMS. This can be determined on the basis of a location and/or speed of the AMS, and can be triggered by using a multi-RAT scan command message” and see paragraph [0058], “Returning to FIG. 2, the ABS can instruct the AMS to scan the neighbor AP by using a MultiRAT_SCN-CMD message (S241)… The MultiRAT_SCN-CMD message can include information for fast AP detection of the AMS, for example, a service set identifier (SSID) of the neighbor AP, a beacon transmission period, and scanning interval information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Miao which teaches first and second wireless networks to further include communicating from the user equipment to a wireless station in the first wireless network to determine availability of a wireless station in the second wireless network that supports the non-voice wireless communications such as taught by Lee in order that “since the AMS does not have to know all secondary systems belonging to the same coverage as the primary system, during the multi-system capability negotiation, the ABS can unicast only a list of required secondary systems to the AMS” (see paragraph [0042]) and “The multi-RAT increases a peak throughput, and enables off-loading between heterogeneous networks” (see paragraph [0007]).

In regards to claim 32, it is rejected for the same reasoning as claim 17 as they are analogous in scope.

In regards to claim 18, the modified Miao teaches the method as in claim 1 further comprising:
establishing a wireless communication link with the wireless station in the second wireless network in accordance with the second subscriber identity information; and via the established wireless communication link with the wireless station in the second wireless network, communicating the non-voice wireless communications between the user equipment and the remote network (See claim 1 citations where UE connects with second RAT using second SIM subscriber identity information for non-voice communications).
Miao does not disclose via the user equipment, retrieving network availability information from a wireless station in the first wireless network; receiving location information indicating a current location of the user equipment in a region of wireless coverage provided by the wireless station in the first wireless network; via the network availability information, mapping the current location of the user equipment to a wireless station in the second wireless network;
Lee teaches via the user equipment, retrieving network availability information from a wireless station in the first wireless network (wireless station in first network is interpreted as a base station, and see [Lee] paragraph [0097], “If it is determined that the AMS needs to transmit and receive data via the secondary system such as the WLAN, the ABS instructs multi-RAT system scanning of the AMS. This can be determined on the basis of a location and/or speed of the AMS, and can be triggered by using a multi-RAT scan command message” and see paragraph [0058], “Returning to FIG. 2, the ABS can instruct the AMS to scan the neighbor AP by using a MultiRAT_SCN-CMD message (S241)… The MultiRAT_SCN-CMD message can include information for fast AP detection of the AMS, for example, a service set identifier (SSID) of the neighbor AP, a beacon transmission period, and scanning interval information”);
receiving location information indicating a current location of the user equipment in a region of wireless coverage provided by the wireless station in the first wireless network (see paragraph [0106], “In this case, the location of the AMS in the cell can be acquired on the basis of a carrier to interference ratio (CINR) and/or a received signal strength indicator (RSSI) between the AMS and the ABS. For example, an AMS of which a CINR and/or an RSSI are less than or equal to a specific value is assumed to be located in the edge area of the cell, and the AMS is preferentially offloaded”);
(wireless station in second network is interpreted as an access point in the secondary system, see paragraph [0097] above and see paragraph [0104], “Meanwhile, if an overall traffic load of a cell supported by the ABS exceeds a specific traffic threshold, data traffic generated by an AMS located in the coverage of the secondary system among multi-system AMSs located in the cell, e.g., an AMS located in a WLAN area, is preferably transmitted via the secondary system” and paragraph [0105], “For example, if a specific first threshold is configured and the overall traffic load of the cell supported by the ABS exceeds the first threshold, data traffic generated by the AMS located in an edge area of the cell can be offloaded to the secondary system. That is, the data traffic can be offloaded on the basis of the location of the AMS in the cell”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Miao which teaches first and second wireless networks to further include retrieving network availability information from a wireless station in the first wireless network; receiving location information indicating a current location of the user equipment in a region of wireless coverage provided by the wireless station in the first wireless network; via the network availability information, mapping the current location of the user equipment to a wireless station in the second wireless network such as taught by Lee in order that “since the AMS does not have to know all secondary systems belonging to the same coverage as the primary system, during the multi-system capability negotiation, the ABS can unicast only a list of required secondary systems to the AMS” (see paragraph [0042]) and “The multi-RAT increases a peak throughput, and enables off-loading between heterogeneous networks” (see paragraph [0007]).


via the network availability information received from the wireless station in the first wireless network, identifying a region of wireless coverage provided by the wireless station in the second wireless network; and establishing the wireless communication link with the wireless station in the second wireless network in response to detecting that the current location resides within the region of wireless coverage provided by the wireless station in the second wireless network (See claim 18 and [Lee] paragraph paragraph [0097] above and see paragraph [0104], “Meanwhile, if an overall traffic load of a cell supported by the ABS exceeds a specific traffic threshold, data traffic generated by an AMS located in the coverage of the secondary system among multi-system AMSs located in the cell, e.g., an AMS located in a WLAN area, is preferably transmitted via the secondary system”).

In regards to claim 20, the modified Miao teaches the method as in claim 1 further comprising:
via the established wireless communication link with the wireless station in the second wireless network, communicating the non-voice wireless communications between the user equipment and the remote network (See claim 1 citations where UE connects with second RAT using second SIM subscriber identity information for non-voice communications).
Miao does not disclose via the user equipment, retrieving network availability information from a wireless station in the first wireless network; via the network availability information, detecting that a wireless station in the second wireless network resides within a region of wireless coverage provided by the wireless station in the first wireless network; via the user equipment, monitoring wireless communications in a region of wireless coverage provided by a wireless station in the second wireless network; in response to detecting presence of the wireless station in the second wireless 
Lee teaches via the user equipment, retrieving network availability information from a wireless station in the first wireless network; via the network availability information, detecting that a wireless station in the second wireless network resides within a region of wireless coverage provided by the wireless station in the first wireless network (wireless station in first network is interpreted as a base station, and see [Lee] paragraph [0097], “If it is determined that the AMS needs to transmit and receive data via the secondary system such as the WLAN, the ABS instructs multi-RAT system scanning of the AMS. This can be determined on the basis of a location and/or speed of the AMS, and can be triggered by using a multi-RAT scan command message” and see paragraph [0058], “Returning to FIG. 2, the ABS can instruct the AMS to scan the neighbor AP by using a MultiRAT_SCN-CMD message (S241)… The MultiRAT_SCN-CMD message can include information for fast AP detection of the AMS, for example, a service set identifier (SSID) of the neighbor AP, a beacon transmission period, and scanning interval information”);
via the user equipment, monitoring wireless communications in a region of wireless coverage provided by a wireless station in the second wireless network (see paragraph [0058], “Returning to FIG. 2, the ABS can instruct the AMS to scan the neighbor AP by using a MultiRAT_SCN-CMD message (S241)… The MultiRAT_SCN-CMD message can include information for fast AP detection of the AMS, for example, a service set identifier (SSID) of the neighbor AP, a beacon transmission period, and scanning interval information”);
in response to detecting presence of the wireless station in the second wireless network via the monitored wireless communications, establishing a wireless communication link with the wireless station in the second wireless network (wireless station in second network is interpreted as an access point in the secondary system, see paragraph [0097] above and see paragraph [0104], “Meanwhile, if an overall traffic load of a cell supported by the ABS exceeds a specific traffic threshold, data traffic generated by an AMS located in the coverage of the secondary system among multi-system AMSs located in the cell, e.g., an AMS located in a WLAN area, is preferably transmitted via the secondary system” and paragraph [0105], “For example, if a specific first threshold is configured and the overall traffic load of the cell supported by the ABS exceeds the first threshold, data traffic generated by the AMS located in an edge area of the cell can be offloaded to the secondary system. That is, the data traffic can be offloaded on the basis of the location of the AMS in the cell”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Miao which teaches first and second wireless networks to further include via the user equipment, retrieving network availability information from a wireless station in the first wireless network; via the network availability information, detecting that a wireless station in the second wireless network resides within a region of wireless coverage provided by the wireless station in the first wireless network; via the user equipment, monitoring wireless communications in a region of wireless coverage provided by a wireless station in the second wireless network; in response to detecting presence of the wireless station in the second wireless network via the monitored wireless communications, establishing a wireless communication link with the wireless station in the second wireless network such as taught by Lee in order that “since the AMS does not have to know all secondary systems belonging to the same coverage as the primary system, during the multi-system capability negotiation, the ABS can unicast only a list of required secondary systems to the AMS” (see paragraph [0042]) and “The multi-RAT increases a peak throughput, and enables off-loading between heterogeneous networks” (see paragraph [0007]).

In regards to claim 21, the modified Miao teaches the method as in claim 20 further comprising:
(see claim 20 and [Lee] scanning AP and reporting to ABS in paragraph [0060], “Upon scanning the neighbor AP, the AMS transmits a MultiRAT_SCN-REP message to the ABS (S243). The MultiRAT_SCN-REP message can include each AP's received signal strength indication (RSSI) and a scanning result of a detected AP such as a preferred AP of the AMS”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FARHAD ALI/               Examiner, Art Unit 2478           

/KODZOVI ACOLATSE/               Primary Examiner, Art Unit 2478